—Appeal from a decision of the Unemployment Insurance Appeal Board, filed October 19, 1990, which ruled that claimant was disqualified from receiving unemployment insurance benefits because his employment was terminated due to misconduct.
Claimant lost his job as an automobile salesperson when he would not make certain telephone calls as requested by his sales manager. While claimant testified that he did not like to make these types of calls, the record establishes that the manager’s request was a reasonable one due to the fact that business was very slow and it was a means to promote *892business. In addition, the request did not require claimant to do anything unexpected of a salesperson (see, Matter of Centineo [Levine], 53 AD2d 759). Under these circumstances, the conclusion that claimant lost his employment due to misconduct is supported by substantial evidence (see, supra; Matter of Flores [Levine] 50 AD2d 1006, 1007).
Mahoney, P. J., Weiss, Levine, Mercure and Harvey, JJ., concur. Ordered that the decision is affirmed, without costs.